Citation Nr: 0032876	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-48 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Entitlement to service connection for stomach ulcers.  

4.  Entitlement to service connection for residuals of 
frostbite of the feet.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1954 to December 
1955.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

By letter in April 1988 the veteran was notified of a March 
1988 rating action which denied service connection for 
hypertension and bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran had active service from February 1954 to 
December 1955 and the available service medical records 
(SMRs) reveal no elevated blood pressure readings during 
service nor any hearing loss but do reflect that he was 
stationed in Korea for at least June, July, and August 1955.  

2.  In March 1988 the RO denied service connection for 
hypertension and bilateral hearing loss.  The veteran did not 
appeal this action.  

3.  Additional evidence submitted since the unappealed rating 
action of 1988 to reopen the claims for service connection 
for hypertension and bilateral hearing loss, taken together 
with evidence previously on file bears so directly and 
substantially on the matter that the new evidence must be 
considered to fairly decide the merits of the claims and 
reopen those claims.  


CONCLUSION OF LAW

New and material evidence has been received and the claims of 
service connection for hypertension and bilateral hearing 
loss are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed March 1988 RO decision denied service 
connection for hypertension and bilateral hearing loss on the 
basis that those disabilities were not clinically shown.  The 
veteran was notified of that decision, and appellate rights, 
but did not initiate an appeal and it became final.  The 
veteran now seeks to reopen the claim for service connection 
for those disorders and the Board finds, as discussed below, 
that new and material evidence has been submitted to reopen 
those claims.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1331 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  When a veteran served 90 days or more during 
a period of war and hypertension or an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

It must first be determined whether the veteran has presented 
new and material evidence which is probative only as to each 
element that was a specified basis for the last denial, 
without having to establish all elements needed for 
allowance.  In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material' [] some evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Background

The SMRs on file in 1988 reveal no elevated blood pressure 
readings during service nor any hearing loss but do reflect 
that he was stationed in Korea for at least June, July, and 
August 1955.  No VA clinical records were on file in 1988 but 
in VA Form 10-7131 it was indicated that he had been 
hospitalized at a VA hospital in Nashville, Tennessee, in 
January 1980 for alcoholism.  In the veteran's February 1988 
VA Form 21-526, Application for Compensation or Pension, he 
reported having been hospitalized or treated in February 1988 
at VA facilities in Murfreesboro and Nashville, Tennessee.  

The new evidence consists of extensive VA outpatient 
treatment (VAOPT) records since 1988 reflecting treatment for 
hypertension.  There is also information from the National 
Personnel Records Center (NPRC) indicating that some of the 
veteran's SMRs may have been destroyed by a fire in 1973.  

In the veteran's July 1996 application to reopen his claims 
he reported having undergone VA testing in Nashville, 
Tennessee about one year earlier for hearing loss.  He also 
indicated that the hearing loss started in Korea in the 
1950's and reported having been treated at "the hospital run 
by the 8th Army H.Q. in Seoul, Korea."  He further stated 
that he was now being treated by VA for hypertension.  

The new VAOPT records do reflect treatment for cardiovascular 
disease and diagnosis of hypertension in 1995.  

The new VAOPT records do reflect treatment in 1995 for otitis 
media and May 1995 audiometry testing documenting a mild to 
moderate severe high frequency hearing loss.  At that time 
the veteran reported a history of a longstanding bilateral 
hearing loss, which began while he was stationed in Korea and 
was possibly caused by barotrauma and/or military noise.  

Analysis

The Board will first address the finality of the prior 1988 
RO decision.  There is now evidence from the NPRC which 
indicates that all of the veteran's SMRs may not now be on 
file.  

In this regard, it has been held "that where there is a 
breach of the duty to assist in which the VA failed to obtain 
pertinent SMRs specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of 
appeal."  Hayre v. West, 188 F.3d 1327, 1334 (Fed.Cir. 1999) 
(with citation to applicable VA M21-1, Part VI, 6.04).  See 
Hayre v. West, No. 98-7046 (Fed. Cir. Jan. 21, 2000) 
(unpublished order denying Secretary's combined petition for 
rehearing and suggestion for rehearing en banc).  However, in 
this case there was no specific request by the veteran to 
obtain any SMRs that were not before the RO in 1988.  

Accordingly, the Board now holds that the prior 1988 RO 
decision was final.   

Because the new evidence establishes the presence of the 
claimed hypertension and bilateral hearing loss, and the 
absence of clinical documentation was the basis for the 
denial in 1988, the Board concludes that this evidence is new 
and material and is so significant that it must be considered 
in order to fairly decide the merits of the claims.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claims are reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence has been submitted and the appeal 
to reopen the claim for service connection for hypertension 
and bilateral hearing loss is granted.  To this extent only, 
the appeal is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

On VA examination in February 1998 the diagnoses were (1) 
"severe peripheral vascular disease and thickened nails, 
fungal infection, all [consistent] with the patient's history 
of cold injury;" (2) chronic obstructive pulmonary disease; 
(3) status post myocardial infarction times two; (4) diabetes 
mellitus, treated with insulin; (5) hypertension; (6) 
obesity; (7) minimal edema of the feet; and (8) a history of 
burning in feet and blisters of the feet.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses 
of all medical care providers who treated the 
veteran for the disabilities claimed on appeal 
since military service.  This should include 
detailed information concerning alleged treatment 
in 1966 by a Dr. Davis in Athens, Tennessee (as 
related in a notarized statement from the 
veteran's brother).  

After securing any necessary release, the RO 
should obtain these records.  All records 
obtained should be added to the claims folder.  

2.  The RO should obtain all VA records 
pertaining to VA hospitalization of the veteran 
in January 1980.  

The RO should obtain all VA records pertaining to 
outpatient treatment (VAOPT) since 1998.  

All records obtained should be added to the 
claims folder. 

Also, while the veteran has not responded to a 
September 1998 RO request to provide information 
concerning any alleged inservice stressors which 
might have given rise to the claimed PTSD, the RO 
should provide the veteran another opportunity to 
do so and explain to the veteran (and if 
appropriate his representative) the consequences 
of any failure to respond.  

3.  The RO should make another attempt through 
official channels to secure the veteran's service 
medical records, as well as service personnel 
records to verify the veteran's dates of military 
service in Korea.  The RO should determine 
whether such service coincided with the official 
dates of the Korean Conflict, i.e. June 27, 1950 
to January 31, 1955 (see 38 U.S.C.A. § 101(9) 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.2(e) 
(2000)).  

4.  The veteran should be afforded appropriate VA 
examinations in order to determine the most 
probable pathology of the claimed disorders. 
Therefore, the veteran 's claims folder should be 
made available to and independently reviewed by 
this examiner prior to examination of the 
veteran. X-rays, laboratory tests, and/or other 
diagnostic studies, should be performed as deemed 
appropriate by the examiner.  

The examiner must then correlate his or her 
findings and indicate whether it is more likely, 
less likely or as likely as not each of the 
claimed disorders is related to service either by 
way of incurrence or, as to hypertension and any 
sensorineural hearing loss, through presumptive 
service incurrence (i.e., manifestation of such 
disability to a degree of 10 percent within one 
year after service discharge).  

A discussion of the salient facts and the medical 
principles involved will be of considerable 
assistance to the Board.  The examination report 
should then be associated with the veteran's 
claims folder.  

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and representative, if any, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

In readjudication of the claim for service 
connection for residuals of frostbite of the feet 
and for PTSD, the RO should make a specific 
determination as to whether the veteran served in 
Korea during the Korean Conflict and whether he 
participated in "combat" and, if so, the RO 
should apply the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.304 (2000).  

6.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal guidance 
that is subsequently provided by the Department, 
including, among others things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  
If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, 
if any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Sandra L. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



